United States Court of Appeals
                        For the First Circuit

No. 11-2237

                        MUHAMMAD SALEEM SHEIKH,

                              Petitioner,

                                  v.

         ERIC H. HOLDER, JR., United States Attorney General,

                              Respondent.


                    PETITION FOR REVIEW OF AN ORDER
                  OF THE BOARD OF IMMIGRATION APPEALS


                                Before

                       Howard, Ripple* and Lipez,
                            Circuit Judges.


     Kevin R. Murphy on brief for petitioner.
     Tony West, Assistant Attorney General, Civil Division, with
whom Cindy S. Ferrier, Assistant Director and Lindsay M. Murphy,
Attorney, Office of Immigration Litigation, on brief for
respondent.



                           October 10, 2012




     *
         Of the Seventh Circuit, sitting by designation.
            HOWARD, Circuit Judge.    Muhammad Saleem Sheikh, a native

and citizen of Pakistan, seeks review of a final order of removal

issued by the Board of Immigration Appeals ("BIA"). The order came

after the BIA dismissed Sheikh's appeal of an immigration judge's

("IJ") denial of a continuance in his removal proceedings.1              We

deny the petition.

                              I. Background

            Sheikh entered the United States in April 2001 on a non-

immigrant visitor's visa.      The visa expired six months later, yet

Sheikh remained in the United States.          In the spring of 2003, the

government served him with a notice to appear and initiated removal

proceedings against him under 8 U.S.C. § 1227(a)(1)(B).

            In May 2003, Sheikh appeared in the Boston Immigration

Court and obtained a continuance until August.             At the August

hearing, after Sheikh's counsel stated that Sheikh would seek

political    asylum   and   that   successor    counsel   would   file   an

appearance, the matter was reset until September.            Due to some

confusion about successor counsel, Sheikh was unrepresented at that

September hearing.     Consequently, the IJ reset the hearing once

again, this time for September 2004.      At this hearing, the case was



     1
        Sheik's petition also refers to a claim made under the
Convention Against Torture. As he did not raise this issue before
the BIA, we may not consider it. See 8 U.S.C. § 1252(d)(1); Silva
v. Gonzales, 463 F.3d 68, 72 (1st Cir. 2006) ("Under the exhaustion
of remedies doctrine, theories insufficiently developed before the
BIA may not be raised before this court.").

                                    -2-
again continued at Sheik's request to await the adjudication of a

then-pending labor certification that had been filed by Sheik's

employer in March 2003 for the purpose of obtaining an immigrant

worker visa.       Sheik also indicated in his pleadings his intention

to   apply   for    relief   in   the   form     of    withholding      of   removal,

voluntary departure, and protection under CAT.                        Of the three,

Sheikh filed only an application for withholding.

             In    August    2005,      Sheikh      moved   to        withdraw   this

application, instead deciding to proceed solely on the basis of his

employment-based (I-140) visa petition.                The IJ granted the motion

to withdraw in March 2006, leaving the I-140 petition as Sheikh's

only application before the IJ.               The IJ subsequently granted an

additional seven continuances over the next several years as Sheikh

awaited a determination of his I-140 petition.                        Eventually the

petition was granted and filed with the Immigration Court in

connection with a scheduled March 2010 hearing.

             At that hearing Sheikh conceded that he was ineligible to

adjust his immigrant status despite his approved I-140 petition.2

With no hope for adjustment under current law, Sheikh requested a

six-month    continuance     to    await      the     passage    of    comprehensive



      2
       Sheikh is ineligible to adjust his status under both 8
U.S.C. § 1255(c)(2), (k) (denying eligibility to any alien who has
failed to maintain continuous lawful residence for more than 180
days), and 8 U.S.C. § 1255(i) (granting status adjustment
eligibility only to aliens who file an approved labor certification
prior to April 30, 2001).

                                        -3-
immigration reform that would render him eligible for status

adjustment.   The IJ denied this request but granted Sheikh ninety

days to sort out his personal affairs.

           At the next hearing, in June 2010, Sheikh again requested

a continuance.   The IJ denied this request, noting both that the

case had been pending for many years and that Sheikh had no other

pending applications.    Moreover, Sheikh again conceded that he was

ineligible for any relief at that time and that he was hoping that

a change in immigration law would inure to his benefit.

           Sheikh appealed to the BIA, but did not file a brief or

statement in connection with his appeal.           After addressing the

issue of the IJ's denial of continuance, which was the sole issue

raised in Sheikh's Notice of Appeal, the BIA affirmed.          It found

that Sheikh had not established good cause for the continuance, as

he was statutorily ineligible for status adjustment.        The prospect

of   comprehensive   immigration   reform,   the   BIA   determined,   was

insufficient to justify further continuances.

                            II. Discussion

           We review the denial of a continuance for abuse of

discretion.   Gomez-Medina v. Holder, 687 F.3d 33, 37 (1st Cir.

2012).   Under this deferential approach, we determine whether the

BIA or the IJ "made an error of law or acted in a manner that is

arbitrary and capricious."     Cruz-Bucheli v. Gonzales, 463 F. 3d

105, 107 (1st Cir. 2006).


                                   -4-
            An "Immigration Judge may grant a motion for continuance

for good cause shown."      8 C.F.R. § 1003.29.            Where an alien seeks

a continuance to await a pending visa application and status

adjustment, the BIA has set forth specific standards as to what

constitutes "good cause."           These include:

            1) the [government's] response to the motion;
            2) whether the underlying visa petition is
            prima facie approvable; 3) the [alien's]
            statutory   eligibility for   adjustment of
            status; 4) whether the . . . application for
            adjustment merits a favorable exercise of
            discretion; and 5) the reason for the
            continuance and other procedural matters.

Matter of Hashmi, 24 I. & N. Dec. 785, 790 (2009); see also Matter

of Rajah, 25 I. &. N. Dec. 127, 135-136 (2009) (adopting the Hashmi

test when reviewing a motion to continue during a pending I-140

petition).      In   Hashmi,    the     BIA   described      these   factors   as

"illustrative, not exhaustive," and noted that "the focus of the

inquiry is the likelihood that the adjustment application will be

granted."    Hashmi, 24 I. & N. at 790.

            There was no abuse of discretion in the decision to deny

the motion for continuance under the standards set forth in Hashmi.

It is undisputed that, in its review, the BIA appropriately focused

on Sheikh's eligibility for status adjustment.                While Sheikh had

obtained an approved labor certification, he nevertheless was

ineligible for status adjustment. Sheikh argues, however, that his

current     ineligibility      is     only    a   matter     of   timing,   that

comprehensive immigration reform will render him eligible for

                                        -5-
status adjustment, and this prospect provides good cause for

further continuance. The IJ and the BIA declined to entertain this

argument, and we find no abuse of discretion in that decision.

               Courts have repeatedly held that, where eligibility for

status adjustment rests on speculative events, the BIA may properly

deny the continuance.       E.g.,      Thimran v. Holder, 599 F.3d 841, 845

(8th Cir. 2010); Khan v. Attorney General of the United States, 448

F.3d    226,    234-235   (3d   Cir.    2006).      Hernandez   v.   Holder    is

instructive.       In that case, the Eighth Circuit upheld the BIA's

denial of a continuance to await proposed rulemaking. The court

found that "in light of the uncertainty as to when the long-pending

. . . regulation will be promulgated, [petitioner was] essentially

seeking an indefinite continuance."              606 F.3d 900, 904 (8th Cir.

2010).

               This case is similar, given that there is no basis in the

record to predict, beyond mere speculation, congressional action

favorable to Sheikh.        And here the speculation is three-fold:

whether Congress will pass immigration legislation, whether such

action will occur in the near future, and whether this hypothetical

legislation will allow Sheikh to remain in the United States.

Given    these     significant      uncertainties,     Sheikh's      hopes    for

immigration reform do not warrant forbearance in his removal

proceedings.




                                        -6-
                         III. Conclusion

          For the foregoing reasons, Shiekh's petition for review

is denied.




                               -7-